DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the Specification (Abstract), Claims 1, 19, and 20, and the addition of Claims 21-27, filed 07/26/2022, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Pages 10-11, filed 07/26/2022, with respect to Claims 1-20, have been fully considered and are persuasive.  The 35 USC § 102 of Claim(s) 19 and 20, and the 35 USC § 103 of Claim(s) 1-7, 10, 11, 15-18, have been withdrawn. 

Allowable Subject Matter
Claims 1-7, and 10-27 are allowed.
The reasons for the allowable subject matter are set forth in the prior Office Action filed 06/10/2022 and Applicant's Remarks (page 10, first paragraph-page 11, third paragraph), filed 07/26/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        July 30, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872